Title: To George Washington from Gouverneur Morris, 17 March 1792
From: Morris, Gouverneur
To: Washington, George



Dear Sir,
London 17 March 1792

I had the Honor to write to you on the fourth of last Month. Two Days after, I was informed that you had nominated me as Minister to the Court of France, but the latest Advices from America, which come down to the tenth of January, shew that the Senate had not then made their Decision. Be that Decision what it may, I shall ever gratefully esteem and acknowlege this Mark of Confidence from the Person in the World whose good opinion I consider as most estimable.
In my Letter of the fourth, I gave you a Picture of the french Ministry, and a View of the Measures pursued by different Parties, including the Mission of the bishop d’autun. As he has now got back to Paris it may be well to communicate the Results. His Reception was bad for three Reasons. First that the Court looks with Horror and Apprehension at the Scenes acting in France, of which they consider him as a prime Mover. Secondly, that his Reputation is offensive to Persons who pique themselves on Decency of Manners & Deportment. And lastly because he was so imprudent, when he first arrived, as to propogate the Idea that he should corrupt the Members of Administration; and afterwards by keeping Company with leading Characters among the Dissenters and other similar Circumstances he renewed the Impression made before his Departure from Paris that he meant to intrigue with the discontented. His public Reception however

furnishes no Clue to decide on the Success of his Mission; because the former might have been very bad and the latter very good. The Fact however is that he could offer Nothing worthy of their Acceptance, and that what he asked was of a Nature not to be granted. This Offer was confined to a Cession of Tobago, a Demolition of the Portes of Cherburgh, & an Extension of the commercial Treaty. He asked a strict Neutrality in Case of War with the Emperor. Now you will observe that no Court would prudently treat with France in her present Situation, seeing that no body can promise in her Name otherwise than as Godfathers and Godmothers do at a Christening, and how such Promises are kept every Body knows. Convinced of this, the Bishop never told his Errand to Lord Gower, the British Embassador at Paris, who mentioned that Circumstance to me as extraordinary, but yet as so far agreable in that he was glad not to have been called on for Letters of Introduction.
Respecting Tobago, I must make a Digression. It is now a long Time since it was mentioned to me, in Paris, that some of the Colonists of St Domingo had come hither to make overtures to Mr Pitt. Since that Period I learnt that the french Ministry were in Possession of Documents to prove, not only that he fomented the Disturbances in France, but that he was in deep Intrigues with Regard to that Colony. The particular Proofs were not shewn to me; so that I cannot speak positively. Neither can I vouch for what I have learnt further on that Subject within this Month, but I am assured that it is Mr Pitts Intention to bring about if he can the Independence of St Domingo. Mr Clarkson, the great Negro Advocate, is mentioned to me as his agent for their Business at Paris; and the Conduct of a Part of the Assembly in opposing Succor to that Island seems corroborative of such Idea. This then being the Case, or supposing it to be so, the Offer of Tobago was too trifling to attract Mr Pitts notice, even if unconnected with other Circumstances. By the bye my Informant tells me also that Mr Pitt means to coax us into the Adoption of his Plan respecting St Domingo. And I learn from another Quarter that he means to offer us his Mediation for a Peace with the Indians. If all this be true, his Game is evident. The Mediation is to be with us a Price for adopting his Plans, and with the Indian Tribes a Means of constituting himself their Patron and Protector. It may be proper to combine all this with the late Division of

Canada, and the present Measures for military Colonization of the upper Country, and above all with what may come from Mr Hammond. I return to St Domingo. If such be Mr Pitt’s Scheme, altho we shall not I presume engage in or countenance it, yet the Success will be entirely for our Advantage, and a meer preliminary to Something of the same Sort which must happen to Jamaica at the first Change of wind in the political world. The Destruction of the Port of Cherbourg is no present Object with the british Ministry, because they suppose it will be ruined by the Elements before it can be compleated, and because the french Marine is (from the want of Discipline) an Object more of Contempt than apprehension. The profferd Extension of the Commercial Treaty amounts to Nothing, because at present every Part of France is open to contraband Commerce, and because there is little Reason to beleive that the Stipulations in a Treaty now made would be of any long Duration. Thus it happens that neither of the Objects offered were worthy of Notice. But the Neutrality required was of a most important Nature. By leaving the Austrian low Countries exposed to french Invasion, it would have been a Violation both of antient and of recent Treaties. Nor is this all, for (as I have already had occasion to remark) the Annexation of those Provinces to the french Monarchy would prove almost, if not altogether, fatal to Great Britain. And when we consider that they are almost in Revolt already, and that it is in fact their Interest to become one with France, there is some Reason to suppose that an Union might have been effected in Case of a War with the Emperor. So much then on the Ground of Good Faith and good Policy, but there is still a further Cause which as the World goes may be equal in its Operation to all others. It seems to be a moot Point whether it is the british or the prussian Cabinet which directs the other. Perhaps there may be a little of both, but be all that as it may, this much is certain that neither feels disposed to counteract the Views of its Ally in any open manner. Now putting aside the personal Feelings which naturally agitate the Sovereign of this as well as of Other Kingdoms in Regard to the french Revolution, it is notorious that, from the very Dawn of it, Agents were employed to foment a Spirit of Revolt in other States; particularly in Prussia. The King of Prussia therefore feels for the french Revolutionists all the Enmity of a proud passionate and offended german

Prince. Add to this that the Elector of Hanover, as such, cannot wish for a Change in the Government of Germany. If therefore it had been the Interest of Great Britain to establish a free Constitution in France (which it certainly is not) I am perfectly convinced that this Court would never have made a single Effort for the Purpose.
I stated to you in my last the french Ministry as being extremely disjointed. It was too much so for any durable Existence, besides which the Members took effectual Means to precipitate each others Ruin. Mr de Narbonne wished to get into the Office of foreign Affairs. This was desirable to him (it is said) on many accounts but particularly so because it gives the Command of large Sums without Account. Whatever may have been his Motives, the following seems to have been his Conduct. He stood forth the Advocate of all violent Measures. This would naturally have excited Suspicions with thinking Men, but not so with the Assembly. He associated himself to the Partizans of Democracy, and while by this Means he secured himself against their Clamors, he took great Care of his pecuniary Affairs. This at least is affirmed to me, and with the addition that he had the Imprudence to pay off his Debts altho it is notorious that his Estate, which is in St Domingo, is among those which are laid Waste. It is further asserted, that in order to quiet the Clamors of Contractors who had given him money and found themselves in the Road to Ruin he agreed to compensate the Depreciation of the Assignats. In order to remove a great Obstacle to his Proceedings he joined in the Intrigues against Mr Bertrand, and at the same Time fostered other Intrigues against Mr Delessart with a View of getting his Place. The Proofs of all these things are said to be in the King’s Hands. Mr Delessart’s Conduct I have already in Part communicated. I must add that, afterwards, imagining that Brissot de Warville and Condorcet were omnipotent in the Assembly he violated his Engagements made with the Triumvirate, and wrote some Dispatches conformably to the Views of those two Gentlemen. In Consequence of this it was resolved to displace him, and they were looking out for a Successor. The person applied to was actually deliberating whether he should or should not accept, at the Moment when Brissot brought about his Impeachment and Arrest. In this same Moment Mr de Narbonne was dismissed, and with him was to go Monsieur de Gerville.

The Chevalier de Grave succeeds Mr de Narbonne. When I left Paris he was attached to the Triumvirate. He does not want for Understanding, but I think it almost impossible that he should succeed. Monsr Bertrand against whom an Address from the Assembly was at length carried, has I find resigned. There is Something at the Bottom which I cannot discover, without being on the Spot, but you may rely on it he goes out with the full Confidence of the King and Queen.
My Informations from Paris were previous to the News of the Emperor’s Death, which has probably occasioned the violent Proceedings against poor de lessart, by removing the Fears of those who (in the Midst of all their big Words) were confoundedly frightened. What may be the Consequences of this Event it is impossible to determine, or even to conjecture. Much, very much, depends on the personal Character of his Successor which I am not yet acquainted with.
It is supposed, by some here, that Mr Pitt is not strong in the Cabinet at present, altho the Majority in Parliament was never more decisive, and this is said to arise from his refusing to ask Money for Payment of the Prince of Wales’s Debts which the King it is said was desirous of, and which his Minister declined with some offensive Expressions. Mr Pitt’s Friends insist on the other Hand that the whole Story is false from Begining to End. For my own Part, I do not think he will be turned out, because I beleive him to be a very cunning Fellow; and altho he has conducted foreign Affairs but poorly, he manages all the little Court and parliamentary Intrigues with consummate Address. Farewell my dear Sir, I am ever truly yours

Gouvr Morris

